NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                         SEP 20 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

BRENT WILLIAM MANNY,                              No. 17-35750

                 Plaintiff-Appellant,             D.C. No. 6:17-cv-00005-DLC

 v.
                                                  MEMORANDUM*
LEROY KIRKEGARD; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                           Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Montana state prisoner Brent William Manny appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations arising out of his transfer to a prison that did not offer a sex offender

rehabilitation program. We have jurisdiction under 28 U.S.C. § 1291. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo a dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113,

1118 (9th Cir. 2012). We may affirm on any basis supported by the record,

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      To the extent that Manny’s action challenges prior parole suitability

decisions or would otherwise necessarily demonstrate the invalidity of the duration

of his confinement, the district court properly concluded that the action is barred

by Heck v. Humphrey, 512 U.S. 477 (1994). See Wilkinson v. Dotson, 544 U.S. 74,

78 (2005) (“[A] prisoner in state custody cannot use a § 1983 action to challenge

the fact or duration of his confinement.” (citation and internal quotation marks

omitted)); Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir. 1997) (“[A] challenge

to the procedures used in the denial of parole necessarily implicates the validity of

the denial of parole, and, therefore, the prisoner’s continuing confinement.”).

      To the extent that success on Manny’s due process claim would not

necessarily imply the invalidity of his sentence, dismissal was proper because

Manny failed to allege facts sufficient to show how his transfer caused an “atypical

and significant hardship on [him] in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 484 (1995); Meachum v. Fano, 427 U.S.

215, 225-27 (1976) (no liberty interest in being housed at a particular institution);

Coakley v. Murphy, 884 F.2d 1218, 1221 (9th Cir. 1989) (no constitutional right to

rehabilitation).


                                          2                                     17-35750
We reject as without merit Manny’s double jeopardy arguments.

All pending motions (Docket Entry Nos. 12 and 20) are denied.

AFFIRMED.




                                 3                              17-35750